Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dickinson Norman Adionser seeks to appeal the district court’s orders advising Adionser that he must, within 30 days, choose between deleting his successive ha-beas claims from his Rule 60(b) motion or having his entire motion treated as a sue-*501cessive habeas motion. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Adionser seeks to appeal are neither final orders nor appeal-able interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED